                  IN THE UNITED STATES DISTRICT COURT FOR
                     THE EASTERN DISTRICT OF TENNESSEE
                             KNOXVILLE DIVISION


UNITED STATES OF AMERICA                           )
                                                   )
                                                   )
v.                                                 )   No. 3:18-CR-06
                                                   )
NATHAN S. MARLOW                                   )
                                                   )


                                       ORDER

        Magistrate Judge Debra C. Poplin filed a report and recommendation,

recommending that the Court: (1) accept Defendant’s guilty plea as to Counts One and

Two; (2) adjudicate the Defendant guilty of Counts One and Two; and (3) order that

Defendant remain in custody until sentencing in this matter [doc. 368]. Neither party filed

a timely objection to the report and recommendation. After reviewing the record, the Court

agrees with Magistrate Judge Poplin’s report and recommendation. Accordingly, the Court

ACCEPTS and ADPOTS the magistrate judge’s report and recommendation [doc. 368],

pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

     1. Defendant’s motion to withdraw his not guilty plea as to Counts One and Two of

        the Indictment is GRANTED;

     2. Defendant’s plea of guilty to Counts One and Two is ACCEPTED;

     3. Defendant is hereby ADJUDGED guilty of Counts One and Two;

     4. A decision on whether to accept the plea agreement is DEFERRED until

        sentencing; and
5. Defendant SHALL REMAIN in custody until sentencing in this matter which is

   scheduled to take place on January 13, 2020, at 2:00 p.m. before the undersigned.

   IT IS SO ORDERED.



                                s/ Thomas W. Phillips
                              SENIOR UNITED STATES DISTRICT JUDGE




                                       2
